DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7-10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Studer et al. (US Pub. 2018/0184635).
As to claim 1, Studer discloses an insect attractive lamp (Fig. 1; 26/27 light source) comprising a plurality of light emitting diodes (LEDs) ([0010]), said plurality of 

As to claim 2, Studer discloses wherein the third set comprises a first subset, a second subset and a third subset, each of said first subset, second subset and third subset comprising at least one of said plurality of LEDs (The first, second and third subsets can all be the same color LEDs [0051]).  

As to claim 7, Studer discloses further comprising a power supply ([0010]; Fig. 10; 60 rectifier bridge; [0040] electronic circuit must have AC/DC converter for the LEDs, [0041]) and controller ([0052], [0017] electronic circuit controls.). 

As to claim 8, Studer discloses wherein the controller is adapted to cause the LED to flicker ([0017] and [0053] flickering).

As to claim 9, Studer discloses wherein the controller has a plurality of modes of operation ([0017] and [0053] many different modes of operation described. e.g. constantly on or flickering on and off, different patterns).  

As to claim 10, Studer discloses wherein said insect attractive lamp is adapted to replace a fluorescent tube in a fixture ([0010] and [0015]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studer.
Regarding claim 3, Studer discloses the first subset is adapted to emit light within the range of 510-545 nanometers (choose range 520-580 nm from range of 500-590nm), the second subset is adapted to emit light within the range of 565-575 nanometers (choose range 520-580 nm from range of 500-590 nm), and the third subset is adapted to emit light in the range of 575 to 600 nm (choose range 520-580 nm from range of 500-590 nm)  except for the first subset is adapted to only emit light within the range of 510 to 545 nanometers, the second subset is adapted to only emit light within the range of 565 to 575 nanometers, and the third subset is adapted to only emit. light in the range of 575 to 600 nanometers.
Studer teaches the first subset is adapted to emit light only within the range of 510 to 545 nanometers, the second subset is adapted to only emit light within the range of 565 to 575 nanometers, and the third subset is adapted to only emit light in the range of 575 to 600 nanometers (Abstract and [0016] disclose light emitting diodes that generate light at different wavelengths. And LEDs may be selected or adapted to cast light at different wavelengths.  [0051] discloses a plurality of LEDs that generate light in different wavelengths.  [0051] discloses that for the second set light can be between 500 and 590 nm. It would be obvious that one can choose different subsets of LEDs that are in light band of the studiers second set.  So for the first subset choose LEDs with wavelength 525 nm.  For the second subset choose LEDs with wavelength of 565 nm.  For the third subset choose LEDS with wavelength of 580 nm. ).
.


Claims 4-6 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studer in view of Rioux et al. (US Pub. 2019/010268).
Regarding claim 4, Studer discloses further comprising a translucent ([0010]) sleeve (4) and made of an ultraviolet light transmissive material ([0010]), said translucent sleeve ([0010]) having opposing ends (Fig. 4 opposing ends of 26/27) and wherein each of said plurality of LEDs is positioned within the sleeve ([0010]) except for a translucent sleeve and made of an ultraviolet light transmissive material and having a surface coated with fluorinated ethylene propylene, said translucent sleeve having opposing ends and wherein each of said plurality of LEDs is positioned within the sleeve.
Rioux teaches a translucent sleeve (Fig. 6; 100 glass tubular body) and made ([0027] and [0028]) of an ultraviolet light transmissive material (glass) ([0070]) and having a surface coated with fluorinated ethylene propylene ([0050]-[0052]), said translucent sleeve having opposing ends (Fig. 7; E1 and E2 first end and second end) and wherein each of said plurality of LEDs (201 LEDs) is positioned within (Fig. 7) the sleeve (100 glass tube body).


Regarding claim 5, Studer discloses the invention as disclosed above except for the fluorinated ethylene propylene causes light generated by the LEDs to diffuse creating a pattern on the surface comprising areas of more intense light dominated by the light cast by a single LED separated by areas of less intense light where light cast by adjacent LEDs is mixed.
Rioux teaches wherein the fluorinated ethylene propylene ([0050]-[0052]) causes light generated by the LEDs (201) to diffuse (the fluorinate ethylene propylene has concavo-convex portions which creates scattering/diffusing as seen in Fig. 6;) creating a pattern on the surface comprising areas of more intense light dominated by the light cast by a single LED separated by areas of less intense light where light cast by adjacent LEDs is mixed (LEDS emit light in lambertian distribution so this will be true.  Since one has the structure one has the function. One could also reduce the numbers of LEDs per unit length L1 to further made limitation happen. Additionally [0023] hot-spot less preferred; [0040] hot-spot can be reduced, but it still there. Reduce number of plateaus 7 to lowest.).

	
Regarding claim 6, Studer discloses the invention as disclosed above except for further comprising a pair of connectors adapted to cap the opposing ends of the sleeve, each connector having a pair of contact pins.
Rioux teaches a pair of connectors (Fig. 9 and 15; 300 end caps) adapted to cap (300) the opposing ends of the sleeve (100 glass tubular body), each connector having a pair of contact pins (35 contacts).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the connector/cap/contact pin as taught by Rioux for the sleeve as disclosed by Studer to utilize a structure that can electrically connect with a lamp fixture ([0097]) especially a fluorescent light fixture ([0002], [0023] and [0034]).

Regarding claim 11, Studer discloses an insect attractive lamp (Fig. 1; 26/27 light source) comprising: a) a translucent sleeve ([0010]) made of an ultraviolet light transmissive material (iv) a plurality of light emitting diodes ("LEDs) (100, 102, 104 and 106 LEDs) controlled by the controller (Fig. 11), said plurality of LEDs comprising a first set (106), a second set (104), and a third set (102), each of the first set, second set and third set comprising at least one of said plurality of LEDs, said first set adapted to only emit light having a wavelength in the range of 315 to 400 nanometers ([0051], 106 except for a) a translucent sleeve made of an ultraviolet light transmissive material and having a surface coated with fluorinated ethylene propylene, said translucent sleeve having opposing ends; b) a pair of connectors adapted to cap the opposing ends of the sleeve, each connector having a pair of contact pins, c) a circuit positioned within the translucent sleeve that is (i) electrically coupled to each of the contact pins, (ii) adapted to convert alternating current to direct current and regulate voltage, and (iii) comprises a controller, and (y) only emit light having a wavelength in the range.
Rioux teaches a) a translucent sleeve (Fig. 6; 100 glass tubular body  with concavo-convex surfaces S1 and S2; [0046]) made of an ultraviolet light transmissive material ([0070]) and having a surface coated with fluorinated ethylene propylene ([0050]-[0052] 15a/15b low refractive index coating. Fluorine ethylene and propylene.), said translucent sleeve having opposing ends (Fig. 7; E1 and E2 first and second end); b) a pair of connectors (Fig. 9, 15; 300 end caps) adapted to cap the opposing ends of the sleeve (100 glass tubular body), each connector having a pair of contact pins (305 contact pins), c) a circuit (Fig. 7; 203 PCB) positioned within the translucent sleeve (100) that is (i) electrically coupled to each of the contact pins (305; [0075]), (ii) adapted 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the lamp configuration above as taught by Rioux for the lamp configuration as disclosed by Studer to utilize a LED lamp structure that can electrically connected with a known lamp fixture ([0097]) especially a fluorescent light fixture ([0002]) and etching to increase light diffusivity ([0003]) and/or to increase light transmittance of the tube and provide anti-reflection ([0048]) and to provide a structure that includes all necessary electronics within the lamp sleeve so all is contained when attaching to a known fluorescent lamp fixture ([0002], [0023] and [0034]).
	
	
As to claim 12, Studer discloses wherein the third set comprises a first subset, a second subset and a third subset, each of said first subset, second subset and third subset comprising at least one of said plurality of LEDs (The first, second and third subsets can all be the same colors [0051]).

Regarding claim 13, Studer discloses the first subset is adapted to emit light within the range of 510-545 nanometers (choose range 520-580 nm from range of 500-590nm), the second subset is adapted to emit light within the range of 565-575 nanometers (choose range 520-580 nm from range of 500-590 nm), and the third except for the first subset is adapted to only emit light within the range of 510 to 545 nanometers, the second subset is adapted to only emit light within the range of 565 to 575 nanometers, and the third subset is adapted to only emit. light in the range of 575 to 600 nanometers.
Studer teaches the first subset is adapted to emit light only within the range of 510 to 545 nanometers, the second subset is adapted to only emit light within the range of 565 to 575 nanometers, and the third subset is adapted to only emit light in the range of 575 to 600 nanometers (Abstract and [0016] disclose light emitting diodes that generate light at different wavelengths. And LEDs may be selected or adapted to cast light at different wavelengths.  [0051] discloses a plurality of LEDs that generate light in different wavelengths.  [0051] discloses that for the second set light can be between 500 and 590 nm. It would be obvious that one can choose different subsets of LEDs that are in light band of the studiers second set.  So for the first subset choose LEDs with wavelength 525 nm.  For the second subset choose LEDs with wavelength of 565 nm.  For the third subset choose LEDS with wavelength of 580 nm. ).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the subsets as taught by Studer for the third set as disclosed by Studer to utilize since choosing different wavelength LED Light sources in an allowed light band to create subsets requires only ordinary skill in the art.
	
  


Regarding claim 14, Studer discloses the invention as disclosed above except for the fluorinated ethylene propylene causes the light generated to diffuse creating a pattern on the surface comprising areas of more intense light dominated by the light cast by a single LED separated by areas of less intense light where light cast by adjacent LEDs is more mixed.  .
Rioux teaches the fluorinated ethylene propylene (15a and/or 15b low refractive index coating [0050]-[0052]) causes the light generated to diffuse creating a pattern on the surface comprising areas of more intense light dominated by the light cast by a single LED (Fig. 7; 201 LED) separated by areas of less intense light where light cast by adjacent LEDs is more mixed (LEDS emit light in lambertian distribution so this will be true.  Since one has the structure one has the function. One could also reduce the numbers of LEDs per unit length L1 to further made limitation happen. Additionally [0023] hot-spot less preferred; [0040] hot-spot can be reduced, but it still there. Reduce number of plateaus 7 to lowest.).  .
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the FEP/LED configuration as taught by Rioux for sleeve/LED configuration as disclosed by Studer as modified by Rioux to utilize for the same reasons as found in claim 11 and/or to simple substitution of one sleeve/LED configuration for another to obtain predictable results.

As to claim 15, Studer further comprising a capacitor (Fig. 10 56 and 58 capacitors in alternate circuit 31; [0010]).  

As to claim 16, Studer discloses wherein said insect attractive lamp is adapted to replace a fluorescent tube in a fixture ([0010] and [0015]).  

As to claim 17, Studer discloses wherein the LEDs of the insect attractive lamp are adapted to flicker ([0017] and [0053]) in a pattern ([0017] and [0053]) similar (similar is relative so limitation is met.) to the flickering of a fluorescent tube.  

As to claim 18, Studer discloses wherein said controller has multiple selectable modes of operation ([0017] and [0053] on/off mode or flicker mode different species modes, etc.).

As to claim 19, Studer disclose wherein at least one such mode of operation the first set ([0051], [0016], [0017]; 106), second set (104) and third set (102) are individually cycled on and off in pattern (106, 104 and 102 are each groups which have independent control as seen in Fig. 11 and [0017]. Put each set/group in their own flickering mode independent of each other. In any of the modes [0017] and [0053]).  

As to claim 20, Studer discloses wherein the LEDs of at least one of the first set, second set. and third set (102) are individually cycled on and off in a pattern ([0016], [0051] and [0017] 102 is a group which may be in a flicker pattern or other pattern.).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and 12 of U.S. Patent No. 10,327,435. Although the claims at issue are not identical, they are not patentably distinct from each other because although the reference mentions more elements than the claim, it would have been obvious to one of ordinary skill in the art to omit those elements.

	.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875